Citation Nr: 1138929	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  07-08 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.	Entitlement to an initial compensable evaluation prior to July 24, 2007 and in excess of 10 percent thereafter for an acne-like skin condition (hereinafter dermatitis).

2.	Entitlement to an initial compensable evaluation prior to July 24, 2007 and in excess of 10 percent thereafter for a scar of the right inner thigh.  

3.	Entitlement to an initial evaluation in excess of 10 percent for bunions, with hallux valgus deformity of the right foot (hereinafter bunions).

4.	Entitlement to an initial evaluation in excess of 10 percent for bunions, with hallux valgus deformity of the left foot (hereinafter bunions).


REPRESENTATION

Appellant represented by:	Elmer Davis III, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine which granted entitlement to service connection for dermatitis, a right thigh scar, and bunions as zero percent disabling.  The Baltimore, Maryland RO has since maintained jurisdiction over the claims.

The Veteran testified at a Board hearing in January 2010.  This transcript has been associated with the file.

During the pendency of the appeal, in an April 2008 rating decision the RO assigned an increased evaluation of 10 percent, effective July 24, 2007 for the Veteran's dermatitis and right thigh scar.  In a January 2007 rating decision the RO assigned a 10 percent evaluation for the Veteran's bunions, effective April 1, 2004.  In a March 2011 rating decision the RO also assigned separate 10 percent evaluations for the Veteran's bilateral bunions, effective April 1, 2004.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The case was brought before the Board in April 2010, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of her claims, to include obtaining treatment records and affording her new VA examinations.  The Veteran's most recent treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in August 2010 for her dermatitis and scar claims and in February 2011 for her bunions.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDINGS OF FACT

1.	As of April 1, 2004 the Veteran's skin disorder was manifested by dermatitis which affected at least 5, but less than 20 percent of her body and required no corticosteroids or other immunosuppressive drugs.

2.	Prior to July 24, 2007 the Veteran's thigh scar was manifested by no more than an itchy, hyperpigmented, well healed, stable, superficial scar measuring 4 x .5 centimeters.

3.	As of July 24, 2007 the Veteran's thigh scar was manifested by no more than a painful, itchy, stable, superficial scar measuring 3 centimeters x 1 millimeter.

4.	Throughout the appeal period the Veteran's bunions of the bilateral feet have been manifested by no more than severe hallux valgus.




CONCLUSIONS OF LAW

1.	As of April 1, 2004 the criteria for entitlement to an evaluation of 10 percent but no higher, for dermatitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7806 (2011).

2.	Prior to July 24, 2007 the criteria for entitlement to a compensable evaluation for a thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7805 (2011).

3.	As of July 24, 2007 the criteria for entitlement to an evaluation in excess of 10 percent for a thigh scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7805 (2011).

4.	The criteria for entitlement to an evaluation in excess of 10 percent for bunions of the bilateral feet has not been met at any point during the appeals period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.73, Diagnostic Code 5280 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in June 2004 and March 2006.  The June 2004 letter advised the Veteran of the information necessary to substantiate her claim, and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The March 2006 letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim in the August 2004 rating decision, the Board finds that providing her with adequate notice in the March 2006 letter followed by a readjudication of the claim in the January 2007 statement of the case and the April 2008 and March 2011 supplemental statements of the case, as well as the April 2010 Board remand 'cures' any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Additionally, the Board finds that even if the above letters failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) notice, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds that there can be no prejudice to the Veteran due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none has been specifically alleged.  Id.

Here, prior to the initial rating decision in this matter, a June 2004 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of her claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See Dingess, 19 Vet. App. at 484; see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA medical examination in July 2004, July 2007 and August 2010 for her dermatitis and scar claims.  She was also afforded a VA examination in July 2004, July 2007, and February 2011 for her bunion claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Dermatitis

Prior to July 24, 2007 the Veteran was assigned a zero percent evaluation for her skin disorder pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that diagnostic code, a noncompensable evaluation is assigned where dermatitis or eczema involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is assigned for dermatitis or eczema that involves at least 5, but less than 20 percent of the entire body or at least 5, but less than 20 percent of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent disability evaluation is assigned for dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted where there is dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.  As discussed below, the Board finds a 10 percent evaluation is warranted as of April 1, 2004.

The Veteran was afforded a VA examination in July 2004.  She reported that she had a longstanding scaly, pruritic rash on her back.  She described that at times she had bleeding as a result of scratching the rash.  She also told the examiner she has problems wearing certain clothing because of the rash.

The examiner noted multiple scars on the Veteran's upper back which were hyperpigmented, slightly raised, and without callous, keloid attachment to underlying tissues.  The upper back scars covered less than 10 percent of her total body surface area.  Ultimately the examiner opined the Veteran suffered from an acne-form rash which had resulted in scarring on her back.

A March 2005 private treatment record noted the Veteran complained of a rash on her back.  The physician noted 2-3 hypopigmented macules.  An August 2005 private treatment record indicated the Veteran was using a topical hydrocortisone cream.

An August 2006 VA treatment record noted numerous small, dark, macular lesions with a lighter, central clearing on the Veteran's upper back.  A November 2006 VA treatment record listed the Veteran's current medications to include a topical ointment to be applied everyday to her dermatitis.

At the July 2007 VA examination the Veteran reported the rash on her back was present 9 months out of the year.  She reported that the rash became itchy, flaky, and sore when it flared.  She also reported some oozing and bleeding of the lesions on her back, which could be triggered by stress.  It was noted she used ointment to control the itching.  

The examiner noted there were scattered hyperpigmented papules, but no erythematous, open, or cystic lesions.  The dermatitis covered zero percent of exposed skin and 10 percent of total body surface area.

At her January 2010 Board hearing the Veteran reported that the dermatitis on her back was worse during the summer when it was hot out.  She testified that she wore cotton clothing and used creams and ointments to help lessen the symptoms of her dermatitis.

The Veteran was afforded a VA examination in August 2010 for her skin disorder.  The examiner noted excoriated acneiform dermatitis over her mid to upper back.  The examiner also noted small, minimal, keloid formation in the same area.  The Veteran's anterior chest was clear, and her face was within normal limits, with the exception of a papule on her right cheek.  The exposed surface area was zero percent and it covered 12 percent of her total body surface area.

In sum, the Board finds that the evidence reflects that the Veteran met the requirements for a 10 percent evaluation throughout the pendency of her appeal.  In this regard, in July 2004, the examiner noted she had an acne-form rash that had caused scars on her upper back which covered less than 10 percent of her total body surface area.  As the Veteran's skin condition covered at least 5 percent, but less than 20 percent of her entire body, a 10 percent evaluation is warranted.  It is unlikely that the date of the examination (July 2004) represents the actual date that the Veteran's skin condition became compensably disabling.  The Board finds the Veteran credible in her assertions that she has had the same skin problems ever since her discharge. Giving the Veteran the benefit of the doubt, the Board finds that the 10 percent evaluation should be effective as of the day after her service separation as she filed a claim within 1 year of her discharge from active duty.  

With regard to a higher rating, the Board finds no evidence of record that the Veteran's dermatitis covers 20 to 40 percent of her entire body, or 20 to 40 percent of the affected areas.  Also, there is no evidence of corticosteroids or other immunosuppressive drugs.  The Board has considered whether any alternative diagnostic codes would be appropriate.  However as neither the July 2007 or August 2010 VA examination note scars, Diagnostic Codes 7801-7805 are not applicable.  Also, there is no evidence that the Veteran's skin disorder causes disfigurement of the head, face or neck so Diagnostic Code 7800 is not for application.  Furthermore, the Veteran has never been diagnosed with any of the skin disorders listed in Diagnostic Codes 7807-7833 and thus, they are not applicable.

The Board acknowledges the Veteran's statements that her skin disorder warrants an evaluation in excess of 10 percent.  As has been discussed above, the Veteran is entitled to a 10 percent evaluation as of April 1, 2004.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806 with respect to determining the severity of her service-connected skin disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Veteran is entitled to a 10 percent evaluation as of April 1, 2004 for her dermatitis.  However, the Board finds that there is no probative evidence of record to support an evaluation in excess of 10 percent at any time during the appeals period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Right Thigh Scar

Prior to July 24, 2007 

The Veteran contends that she is entitled to a compensable rating for her thigh scar prior to July 24, 2007.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Initially, the Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  However, the Board observes the amended criteria are only applicable to "applications for benefits received by VA on or after October 23, 2008."  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in April 2004.

The appellant's disability has been rated as zero percent disabling under Diagnostic Code 7805.  Under this section, scars are rated on limitation of function of the affected part.  

The Veteran was afforded a VA examination in July 2004 for her scar.  She reported that she had a lump on her leg from where she had a lipoma removed in 1990.  She told the examiner the area was pruritic at times and she used lotion to decrease the itching.  The examiner described the scar as 4 x .5 centimeters, slightly hyperpigmented, but well healed, flat, and not attached to underlying tissue.

The Board has reviewed the Veteran's VA and private medical records, but has found no other competent evidence of record to indicate that a higher evaluation is warranted prior to July 24, 2007.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that more nearly approximates that which warrants the assignment of a noncompensable evaluation.  See 38 C.F.R. § 4.7.

With regard to a higher rating, the Board finds no competent evidence of record that the Veteran's thigh scar is causing any limitation of function which could warrant a compensable evaluation.  

The Board has considered other potentially applicable Diagnostic Codes.  Diagnostic Code 7800 pertains to scars located on the head, face, or neck.  38 C.F.R. § 4.118 (2007).  Diagnostic Code 7801 provided ratings for scars, other than on the head, face, or neck, that are deep or that cause limited motion and cover an area of at least 6 square inches.  Under Diagnostic Code 7802, a maximum 10 percent evaluation is warranted where a scar covers an area or area of 144 square inches (929 square centimeters).  Id.

Also potentially applicable to the Veteran's claim is Diagnostic Code 7803, pertaining to scars which are superficial and unstable.  Id.  A superficial scar is one not associated with underlying soft tissue damage.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  A maximum of 10 percent is warranted if the scar is superficial and unstable.  Id.
The Board has also considered Diagnostic Code 7804 which relates to scars which are superficial and painful on examination.  Under Diagnostic Code 7804, 10 percent is the maximum percentage which can be granted.  Id.

According to the July 2004 VA examination report, the Veteran's scar is not on the head, face or neck and does not have an area of at least 6 square inches, much less 144 square inches.  The scar is also stable and not painful on examination.  As such, a compensable evaluation for a right thigh scar is not warranted under Diagnostic Codes 7800-7804.

The Board acknowledges the Veteran's statements that her scar warrants a compensable evaluation prior to July 24, 2007.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7805 with respect to determining the severity of her service-connected scar.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Veteran is not entitled to a compensable evaluation prior to July 24, 2007 for her thigh scar.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

As of July 24, 2007

The Veteran was assigned a 10 percent evaluation for her thigh scar as of July 24, 2007, the date of her VA examination.

At this examination she reported that the scar was troublesome to her.  She described that the scar was itchy and became red with clear fluid draining out of it.  She indicated that both the heat and cold aggravated her scar and she used a topical moisturizer cream daily for itching.

The examiner noted a scar measuring 3 centimeters x 1 millimeter which was hyperpigmented, flush with the skin, mildly tender, and nonadherent.  The Board notes the examiner described this as a scar of the left eye, however it appears to be a description of the left thigh scar, not the eye.  

The Veteran testified in January 2010 that she had a lump removed and the scar was currently protruding from her thigh.  She also testified that she treated it with creams, but that she could not use steroids for it.  

The Veteran was also afforded a VA examination in August 2010 for her scar.  The examination report lists the scar on the Veteran's inner right thigh as measuring 3 centimeters circular, with macular hyperpigmentation.  There was no other alteration of the skin at that site.  

As such, the Board finds that the Veteran's thigh scar is appropriately evaluated as 10 percent disabling.  There is no evidence to warrant a higher rating, such as multiple unstable or painful scars.  

As discussed above, the Veteran's thigh scar is appropriately rated based on the fact that it is a single, painful, unstable scar, not of the face, head, or neck.  As such, no other Diagnostic Codes are for application.

The Board acknowledges the Veteran's statements that her thigh scar warrants an evaluation in excess of 10 percent.  However, as has been noted, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118, Diagnostic Code 7806 with respect to determining the severity of her service-connected scar.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Veteran is not entitled to an evaluation in excess of 10 percent at any point in the appeals period for her thigh scar.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.


Bunions

In an August 2004 rating decision the Veteran's bunions were initially evaluated under Diagnostic Code 5280 for hallux valgus deformity.  Each foot was assigned a noncompensable evaluation.  In a January 2007 rating decision the Veteran's rating was changed to one 10 percent evaluation for the bilateral feet under Diagnostic Code 5279 for metatarsalgia, anterior (Morton's disease).  In a March 2011 rating decision the RO reviewed the February 2011 VA examination report and determined the Veteran should have an increased evaluation.  The Veteran was assigned 2 separate evaluations for bunions of each foot, each as 10 percent disabling, again under Diagnostic Code 5280 for hallux valgus deformity.  

Under Diagnostic Code 5280 10 percent is the maximum rating available for hallux valgus.  A 10 percent evaluation is assigned where there has been an operation with resection of the metatarsal head or where there is severe hallux valgus, if it is equivalent to amputation of the great toe.

The Veteran was originally granted service connection because she had been diagnosed with bunions while in-service and the residuals had continued after separation from service.  At her July 2004 VA examination the Veteran reported she had swelling which lasted 1-2 days and occurred approximately 3-4 days a month.  She denied any painful, hot, red, stiff, or weak feet.  The examiner noted hallux valgus deformity with 2 bunions on each foot.  There was no edema, effusion, instability, tenderness, guarding, spasm, or abnormal movement noted.  After taking x-rays there were no bone abnormalities found.

A February 2005 private treatment record also noted the Veteran had bunions bilaterally.  A February 2005 x-ray showed mild hallux valgus deformity bilaterally with associated bunions.  There were no other findings.  A February 2007 VA x-ray noted no fractures or arthritic changes.  The impression was normal bilateral feet.

The Veteran was also afforded a VA examination in July 2007.  She reported she had last been to podiatry in 2005 and she used inserts, special shoes, and stockings for edema.  She reported bilateral toe pain approximately 3 times a week, aggravated by sweating and wearing tight shoes.  She also reported she sat down and elevated her feet at work to alleviate pain and swelling.  She reported missing 2 weeks of work in 2006 due to foot pain.

The examiner found mild enlargement of the first MTP joint bilaterally, which was tender to palpation.  There was no redness or induration noted and the great toes had good range of motion.  There was no weakened movement, incoordination, or fatigability noted and no worsening of pain or change of range of motion with repetition.  X-rays revealed slight bilateral hallux valgus deformity with no associated bone abnormality.

In January 2010 the Veteran testified that she was supposed to have her bunions cut off, but that she had not had the opportunity to do so yet.  

The Veteran was also afforded a VA examination in February 2011 for her feet.  She reported she was using orthotics, but was still experiencing pain, fatigability, and lack of endurance in her bilateral feet.  She also reported swelling in her right foot.  She also reported flare ups of pain that were precipitated by exercise, ambulation, and stance.  

The examiner noted pain, swelling, tenderness, instability, and abnormal weight bearing of the left foot.  The examiner also noted some hypermobility of the first MPJ.  The examiner further noted a presence of hammertoes and flatfoot on the left foot.  The Veteran also had a moderate hallux valgus deformity.  With regard to the Veteran's right foot, there was evidence of pain, swelling, tenderness, instability, and abnormal weight bearing.  There was also some hypermobility of the first MPJ noted and a presence of hammertoes.  The examiner also reported flatfoot and a moderate hallux valgus deformity of the right foot.  The examiner reported the Veteran's bilateral foot disability caused effects on daily activities such as exercise, sports, and recreation.  

The Board notes that there is no competent evidence of record to indicate that the Veteran should be awarded an evaluation in excess of 10 percent at any point during the appeal period.  In this regard the Veteran is already receiving the maximum rating available under Diagnostic Code 5280.  Moreover, as discussed below, there is no evidence a higher rating is warranted under a different diagnostic code.

The Veteran is also appropriately rated under the Diagnostic Code for hallux valgus.  The Board acknowledges that at the Veteran's February 2011 VA examination there were other problems noted with the Veteran's feet, for example hammertoes and pes planus.  However, as noted above, the Veteran is service-connected for bunions of the bilateral feet, which had been diagnosed in-service.  There is no competent evidence to show that the Veteran has filed a claim for any other foot condition, or that her service-connected bunions caused or aggravated any other conditions of the bilateral feet.  As such, Diagnostic Code 5276-5279 and 5281-5284 are not for application.

The Board acknowledges the Veteran's statements that her bilateral bunions warrant an evaluation in excess of 10 percent for each foot.  However, as has been noted, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5280 with respect to determining the severity of her service-connected bilateral bunions.  See Moray, supra; see also Espiritu, supra; 38 C.F.R. § 3.159(a)(1) and (2).

In sum, the Veteran is not entitled to an evaluation in excess of 10 percent for either foot at any point in the appeals period.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her dermatitis, thigh scar, or bilateral bunions.  Additionally, there is not shown to be evidence of marked interference with employment due to her dermatitis or thigh scar.  Although the Veteran reported at the July 2007 VA examination she had missed work in 2006 due to her bilateral bunions, at the February 2011 VA examination she reported she was working full time and had missed no work in the previous year due.  As such, the Board does not find marked interference with employment which could warrant a higher evaluation.

The Veteran has indicated that her dermatitis causes painful, itchy, flaky skin conditions.  She has reported her thigh scar is tender to touch and can ooze clear fluid.  The Veteran's bunions cause pain, tenderness, and fatigability in her bilateral feet.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Entitlement to an evaluation of 10 percent but no higher, for dermatitis effective April 1, 2004, is granted subject to laws and regulations governing the payment of monetary benefits.  

Entitlement to an initial noncompensable evaluation prior to July 24, 2007 and in excess of 10 percent thereafter for a right thigh scar is denied.

Entitlement to an initial evaluation in excess of 10 percent for bunions of the right foot is denied.

Entitlement to an initial evaluation in excess of 10 percent for bunions of the left foot is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


